 



Exhibit 10.1

 

GANNETT CO., INC.

 2015 DEFERRED COMPENSATION PLAN

 RULES FOR POST-2004 DEFERRALS

 

Amendment No. 3

 

Effective July 31, 2018, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
2015 Deferred Compensation Plan, as amended, Rules for Post-2004 Deferrals, as
follows:

 

1.Section 2.6(b) is amended by deleting the last four sentences of such section
and replacing them with the following:

 

 Notwithstanding any provision to the contrary, effective July 31, 2018, the
TEGNA Inc. and Cars.com Inc. stock funds shall be eliminated as investment
options under the Plan.

 

2.Section 2.8 is amended by deleting the last four sentences of such Section.

 

3.Section 2.9(h) is amended by deleting the last two sentences of such Section.

 

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of July 27, 2018.

 



  GANNETT CO., INC.         By:       /s/ Dave Harmon   Name: Dave Harmon  
Title:   Chief People Officer

 



 

 

 

